                                        Case 2:21-cv-07302 Document 1 Filed 09/13/21 Page 1 of 21 Page ID #:1



                                  1   Thiago Coelho, SBN 324715
                                      thiago@wilshirelawfirm.com
                                  2
                                      Jasmine Behroozan, SBN 325761
                                  3   jasmine@wilshirelawfirm.com
                                      Binyamin I. Manoucheri, SBN 336468
                                  4
                                      binyamin@wilshirelawfirm.com
                                  5   WILSHIRE LAW FIRM
                                      3055 Wilshire Blvd., 12th Floor
                                  6
                                      Los Angeles, California 90010
                                  7   Telephone: (213) 381-9988
                                      Facsimile: (213) 381-9989
                                  8
                                  9   Attorneys for Plaintiff and Proposed Class
                                 10
                                                           UNITED STATES DISTRICT COURT
                                 11
                                 12                FOR THE CENTRAL DISTRICT OF CALIFORNIA

                                 13
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                      THUY THANH ALONZO,                        CASE NO.:
                                 14   individually and on behalf of all
                                      others similarly situated,
                                 15                                                   CLASS ACTION COMPLAINT
                                                             Plaintiff,            1. VIOLATIONS OF THE
                                 16
                                            v.                                        AMERICANS WITH
                                 17                                                   DISABILITIES ACT OF 1990, 42
                                 18   TORRID LLC., a California limited               U.S.C. §12181
                                      liability company; and DOES 1 to 10,         2. VIOLATIONS OF THE UNRUH
                                 19   inclusive,                                      CIVIL RIGHTS ACT
                                 20                                                   DEMAND FOR JURY TRIAL
                                                          Defendants.
                                 21
                                 22
                                 23
                                            Plaintiff Thuy Thanh Alonzo (“Plaintiff”), individually and on behalf of all
                                 24
                                      others similarly situated, brings this action based upon personal knowledge as to
                                 25
                                      herself and her own acts, and as to all other matters upon information and belief,
                                 26
                                      based upon, inter alia, the investigations of their attorneys.
                                 27
                                 28

                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                        Case 2:21-cv-07302 Document 1 Filed 09/13/21 Page 2 of 21 Page ID #:2



                                  1                              NATURE OF THE ACTION
                                  2         1.     Plaintiff is a visually-impaired and legally blind person who requires
                                  3   screen-reading software to read website content using her computer. Plaintiff uses
                                  4   the terms “blind” or “visually-impaired” to refer to all people with visual
                                  5   impairments who meet the legal definition of blindness in that they have a visual
                                  6   acuity with correction of less than or equal to 20 x 200. Some blind people who
                                  7   meet this definition have limited vision. Others have no vision.
                                  8         2.     Plaintiff, individually and on behalf of those similarly situated persons
                                  9   (hereafter “Class Members”), brings this Class Action to secure redress against
                                 10   Defendant Torrid LLC. (“Defendant”) and DOES 1-10, for its failure to design,
                                 11   construct, maintain, and operate its website to be fully and equally accessible to and
                                 12   independently usable by Plaintiff and other blind or visually-impaired people.
                                 13   Defendant’s denial of full and equal access to its website, and therefore denial of its
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   products and services offered thereby and in conjunction with its physical locations,
                                 15   is a violation of Plaintiff’s rights under the Americans with Disabilities Act
                                 16   (“ADA”) and California’s Unruh Civil Rights Act (“UCRA”).
                                 17         3.     Because Defendant’s website, https://www.torrid.com/ (the “Website”
                                 18   or “Defendant’s website”), is not fully or equally accessible to blind and visually-
                                 19   impaired consumers in violation of the ADA, Plaintiff seeks a permanent injunction
                                 20   to cause a change in Defendant’s corporate policies, practices, and procedures so
                                 21   that Defendant’s website will become and remain accessible to blind and visually-
                                 22   impaired consumers.
                                 23                                     THE PARTIES
                                 24         4.     Plaintiff, at all times relevant and as alleged herein, is a resident of the
                                 25   County of Los Angeles. Plaintiff is a legally blind, visually-impaired handicapped
                                 26   person, and member of a protected class of individuals under the ADA, pursuant to
                                 27   42 U.S.C. § 12102(1)-(2), and the regulations implementing the ADA set forth at
                                 28   28 CFR §§ 36.101 et seq.
                                                                                 2
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                        Case 2:21-cv-07302 Document 1 Filed 09/13/21 Page 3 of 21 Page ID #:3



                                  1         5.     Defendant is a California limited liability company, with its
                                  2   headquarters in Industry, CA. Defendant’s servers for the website are in the United
                                  3   States. Defendant conducts a large amount of its business in California, and the
                                  4   United States as a whole. This store constitutes as a place of public accommodation.
                                  5   Defendant’s store provides to the public important goods and services. Defendant’s
                                  6   website provides consumers with access to a collection of women’s apparel such as
                                  7   tops, sweaters, hoodies, kimonos, shirts, blouses, graphic t-shirts, dresses, rompers,
                                  8   jumpsuits, vests, shorts, leggings, joggers, skirts, jeans, bottoms, jackets,
                                  9   activewear, sports bras, active sets, swimwear, bras, shoes and accessories and other
                                 10   products and services, which are available online and in store for purchase.
                                 11         6.     Plaintiff is unaware of the true names, identities, and capacities of the
                                 12   Defendants sued herein as DOES 1 to 10. Plaintiff will seek leave to amend this
                                 13   complaint to allege the true names and capacities of DOES 1 to 10 if and when
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   ascertained. Plaintiff is informed and believes, and thereupon alleges, that each
                                 15   Defendant sued herein as a DOE is legally responsible in some manner for the
                                 16   events and happenings alleged herein and that each of Defendant sued herein as a
                                 17   DOE proximately caused injuries and damages to Plaintiff as set forth below.
                                 18         7.     Defendant’s stores are public accommodations within the definition of
                                 19   Title III of the ADA, 42 U.S.C. § 12181(7). https://www.torrid.com/ is a service,
                                 20   privilege, or advantage of Defendant’s services and product and locations.
                                 21                            JURISDICTION AND VENUE
                                 22         8.     This Court has subject matter jurisdiction over the state law claims
                                 23   alleged in this Complaint pursuant to the Class Action Fairness Act, 28 U.S.C.
                                 24   §1332(d)(2)(A) because: (a) the matter in controversy exceeds the sum of $5
                                 25   million, exclusive of interest and costs.
                                 26         9.     Defendant is subject to personal jurisdiction in this District. Defendant
                                 27   has been and is committing the acts or omissions alleged herein in the Central
                                 28   District of California that caused injury, and violated rights prescribed by the ADA
                                                                                  3
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                        Case 2:21-cv-07302 Document 1 Filed 09/13/21 Page 4 of 21 Page ID #:4



                                  1   and UCRA, to Plaintiff and to other blind and other visually impaired-consumers.
                                  2   A substantial part of the acts and omissions giving rise to Plaintiff’s claims occurred
                                  3   in the Central District of California. Specifically, on several separate occasions,
                                  4   Plaintiff has been denied the full use and enjoyment of the facilities, goods, and
                                  5   services of Defendant’s website in Los Angeles County. The access barriers
                                  6   Plaintiff has encountered on Defendant’s website have caused a denial of Plaintiff’s
                                  7   full and equal access multiple times in the past, and now deter Plaintiff on a regular
                                  8   basis from accessing Defendant’s website. Similarly, the access barriers Plaintiff
                                  9   has encountered on Defendant’s website have impeded Plaintiff’s full and equal
                                 10   enjoyment of goods and services offered at Defendant’s brick-and mortar stores.
                                 11         10.    This Court also has subject-matter jurisdiction over this action
                                 12   pursuant to 28 U.S.C. § 1331 and 42 U.S.C. § 12181, as Plaintiff’s claims arise
                                 13   under Title III of the ADA, 42 U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14         11.    This Court has personal jurisdiction over Defendant because it
                                 15   conducts and continues to conduct a substantial and significant amount of business
                                 16   in the State of California, County of Los Angeles, and because Defendant's
                                 17   offending website is available across California.
                                 18         12.    Venue is proper in the Central District of California pursuant to 28
                                 19   U.S.C. §1391 because Plaintiff resides in this District, Defendant conducts and
                                 20   continues to conduct a substantial and significant amount of business in this District,
                                 21   Defendant is subject to personal jurisdiction in this District, and a substantial
                                 22   portion of the conduct complained of herein occurred in this District.
                                 23     THE AMERICANS WITH DISABILITIES ACT AND THE INTERNET
                                 24         13.    The Internet has become a significant source of information, a portal,
                                 25   and a tool for conducting business, doing everyday activities such as shopping,
                                 26   learning, banking, researching, as well as many other activities for sighted, blind
                                 27   and visually-impaired persons alike.
                                 28
                                                                                 4
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                        Case 2:21-cv-07302 Document 1 Filed 09/13/21 Page 5 of 21 Page ID #:5



                                  1         14.    In today's tech-savvy world, blind and visually-impaired people have
                                  2   the ability to access websites using keyboards in conjunction with screen access
                                  3   software that vocalizes the visual information found on a computer screen. This
                                  4   technology is known as screen-reading software. Screen-reading software is
                                  5   currently the only method a blind or visually-impaired person may independently
                                  6   access the internet. Unless websites are designed to be read by screen-reading
                                  7   software, blind and visually-impaired persons are unable to fully access websites,
                                  8   and the information, products, and services contained thereon.
                                  9         15.    Blind and visually-impaired users of Windows operating system-
                                 10   enabled computers and devices have several screen-reading software programs
                                 11   available to them. Some of these programs are available for purchase and other
                                 12   programs are available without the user having to purchase the program separately.
                                 13   Job Access With Speech, otherwise known as “JAWS,” is currently the most
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   popular, separately purchased and downloaded screen-reading software program
                                 15   available for a Windows computer.
                                 16         16.    For screen-reading software to function, the information on a website
                                 17   must be capable of being rendered into text. If the website content is not capable of
                                 18   being rendered into text, the blind or visually-impaired user is unable to access the
                                 19   same content available to sighted users.
                                 20         17.    The international website standards organization, the World Wide
                                 21   Web Consortium, known throughout the world as W3C, has published Success
                                 22   Criteria for version 2.0 of the Web Content Accessibility Guidelines ("WCAG 2.0"
                                 23   hereinafter). WCAG 2.0 are well-established guidelines for making websites
                                 24   accessible to blind and visually-impaired people. These guidelines are adopted,
                                 25   implemented and followed by most large business entities who want to ensure their
                                 26   websites are accessible to users of screen-reading software programs. Though
                                 27   WCAG 2.0 has not been formally adopted as the standard for making websites
                                 28
                                                                                 5
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                        Case 2:21-cv-07302 Document 1 Filed 09/13/21 Page 6 of 21 Page ID #:6



                                  1   accessible, it is one of, if not the most, valuable resource for companies to operate,
                                  2   maintain, and provide a website that is accessible under the ADA to the public.
                                  3           18.   Within this context, the Ninth Circuit has recognized the viability of
                                  4   ADA claims against commercial website owners/operators with regard to the
                                  5   accessibility of such websites. Robles v. Domino’s Pizza, LLC, Docket No. 17-
                                  6   55504 (9th Cir. Apr 13, 2017), Court Docket No. BL-66. This is in addition to the
                                  7   numerous courts that already recognized such application.
                                  8           19.   Each of Defendant’s violations of the Americans with Disabilities Act
                                  9   is likewise a violation of the Unruh Civil Rights Act. Indeed, the Unruh Civil Rights
                                 10   Act provides that any violation of the ADA constitutes a violation of the Unruh
                                 11   Civil Rights Act. Cal. Civ. Code, § 51(f).
                                 12           20.   Further, Defendant’s actions and inactions denied Plaintiff full and
                                 13   equal access to their accommodations, facilities, and services. A substantial
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   motivating reason for Defendant to deny Plaintiff access was the perception of
                                 15   Plaintiff’s disability. Defendant’s denial of Plaintiff’s accessibility was a substantial
                                 16   motivating reason for Defendant’s conduct.            Plaintiff was harmed due to
                                 17   Defendant’s conduct. Defendant’s actions and inactions were a substantial factor
                                 18   in causing the lack of access to Plaintiff. Unruh Civil Rights Act. Cal. Civ. Code,
                                 19   § 51.
                                 20           21.   Inaccessible or otherwise non-compliant websites pose significant
                                 21   access barriers to blind and visually-impaired persons. Common barriers
                                 22   encountered by blind and visually impaired persons include, but are not limited to,
                                 23   the following:
                                 24                 a. A text equivalent for every non-text element is not provided;
                                 25                 b. Title frames with text are not provided for identification and
                                 26                    navigation;
                                 27                 c. Equivalent text is not provided when using scripts;
                                 28                 d. Forms with the same information and functionality as for sighted
                                                                                  6
                                                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 2:21-cv-07302 Document 1 Filed 09/13/21 Page 7 of 21 Page ID #:7



                                  1               persons are not provided;
                                  2            e. Information about the meaning and structure of content is not
                                  3               conveyed by more than the visual presentation of content;
                                  4            f. Text cannot be resized without assistive technology up to 200
                                  5               percent without loss of content or functionality;
                                  6            g. If the content enforces a time limit, the user is not able to extend,
                                  7               adjust or disable it;
                                  8            h. Web pages do not have titles that describe the topic or purpose;
                                  9            i. The purpose of each link cannot be determined from the link text
                                 10               alone or from the link text and its programmatically determined link
                                 11               context;
                                 12            j. One or more keyboard operable user interface lacks a mode of
                                 13               operation where the keyboard focus indicator is discernible;
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14            k. The default human language of each web page cannot be
                                 15               programmatically determined;
                                 16            l. When a component receives focus, it may initiate a change in
                                 17               context;
                                 18            m. Changing the setting of a user interface component may
                                 19               automatically cause a change of context where the user has not been
                                 20               advised before using the component;
                                 21            n. Labels or instructions are not provided when content requires user
                                 22               input;
                                 23            o. In content which is implemented by using markup languages,
                                 24               elements do not have complete start and end tags, elements are not
                                 25               nested according to their specifications, elements may contain
                                 26               duplicate attributes and/or any IDs are not unique;
                                 27            p. Inaccessible Portable Document Format (PDFs) ; and,
                                 28            q. The name and role of all User Interface elements cannot be
                                                                           7
                                                  CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                        Case 2:21-cv-07302 Document 1 Filed 09/13/21 Page 8 of 21 Page ID #:8



                                  1                   programmatically determined; items that can be set by the user
                                  2                   cannot be programmatically set; and/or notification of changes to
                                  3                   these items is not available to user agents, including assistive
                                  4                   technology.
                                  5                             FACTUAL BACKGROUND
                                  6         22.    Defendant offers the https://www.torrid.com/ website, to the public.
                                  7   The website offers features which should allow all consumers to access the goods
                                  8   and services which Defendant offers in connection with its physical locations.
                                  9   Defendant’s website provides consumers with access to a collection of women’s
                                 10   apparel such as tops, sweaters, hoodies, kimonos, shirts, blouses, graphic t-shirts,
                                 11   dresses, rompers, jumpsuits, vests, shorts, leggings, joggers, skirts, jeans, bottoms,
                                 12   jackets, activewear, sports bras, active sets, swimwear, bras, shoes and accessories
                                 13   and other products and services, which are available online and in store for
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   purchase.
                                 15         23.    Based on information and belief, it is Defendant's policy and practice
                                 16   to deny Plaintiff and Class Members, along with other blind or visually-impaired
                                 17   users, access to Defendant’s website, and to therefore specifically deny the goods
                                 18   and services that are offered and integrated with Defendant’s stores. Due to
                                 19   Defendant's failure and refusal to remove access barriers on its website, Plaintiff
                                 20   and other visually-impaired persons have been and are still being denied equal and
                                 21   full access to Defendant’s stores and collection of ready to wear women’s apparel,
                                 22   shoes, accessories and other products offered to the public through Defendant’s
                                 23   Website.
                                 24   Defendant’s Barriers on Unruh Civil Rights Act. Cal. Civ. Code, § 51(f) Deny
                                 25                         Plaintiff and Class Members’ Access
                                 26         24.    Plaintiff is a visually-impaired and legally blind person, who cannot
                                 27   use a computer without the assistance of screen-reading software. However,
                                 28   Plaintiff is a proficient user of the JAWS screen-reader as well as Mac’s VoiceOver
                                                                                8
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                        Case 2:21-cv-07302 Document 1 Filed 09/13/21 Page 9 of 21 Page ID #:9



                                  1   uses it to access the internet. Plaintiff has visited https://www.torrid.com/ on several
                                  2   separate occasions using the JAWS and/or VoiceOver screen-readers.
                                  3         25.    During Plaintiff’s numerous visits to Defendant’s website, Plaintiff
                                  4   encountered multiple access barriers which denied Plaintiff full and equal access to
                                  5   the facilities, goods and services offered to the public and made available to the
                                  6   public on Defendant’s website, and its prior iterations. Due to the widespread access
                                  7   barriers Plaintiff and Class Members encountered on Defendant’s website, Plaintiff
                                  8   and Class Members have been deterred, on a regular basis, from accessing
                                  9   Defendant’s website. Similarly, the access barriers Plaintiff has encountered on
                                 10   Defendant’s website have deterred Plaintiff and Class Members from visiting
                                 11   Defendant’s brick-and-mortar stores.
                                 12         26.    While attempting to navigate Defendant’s website, Plaintiff and Class
                                 13   Members encountered multiple accessibility barriers for blind or visually-impaired
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   people that include, but are not limited to, the following:
                                 15                a. Lack of Alternative Text (“alt-text”), or a text equivalent. Alt-text
                                 16                    is invisible code embedded beneath a graphic or image on a website
                                 17                    that is read to a user by a screen-reader. For graphics or images to
                                 18                    be fully accessible for screen-reader users, it requires that alt-text
                                 19                    be coded with each graphic or image so that screen-reading
                                 20                    software can speak the alt-text to describe the graphic or image
                                 21                    where a sighted user would just see the graphic or image. Alt-text
                                 22                    does not change the visual presentation, but instead a text box
                                 23                    shows when the cursor hovers over the graphic or image. The lack
                                 24                    of alt-text on graphics and images prevents screen-readers from
                                 25                    accurately vocalizing a description of the image or graphic. As a
                                 26                    result, Plaintiff and Class Members who are blind and visually-
                                 27                    impaired customers are unable to determine what ready to wear
                                 28                    women’s clothing, shoes and accessories are available for purchase,
                                                                                 9
                                                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                       Case 2:21-cv-07302 Document 1 Filed 09/13/21 Page 10 of 21 Page ID #:10



                                  1                   find Defendant’s store locations, or complete any purchases;
                                  2                b. Empty Links that contain No Text causing the function or purpose
                                  3                   of the link to not be presented to the user. This can introduce
                                  4                   confusion for keyboard and screen-reader users;
                                  5                c. Redundant Links where adjacent links go to the same URL address
                                  6                   which results in additional navigation and repetition for keyboard
                                  7                   and screen-reader users; and
                                  8                d. Linked Images missing alt-text, which causes problems if an image
                                  9                   within a link does not contain any descriptive text and that image
                                 10                   does not have alt-text. A screen reader then has no content to
                                 11                   present the user as to the function of the link, including information
                                 12                   or links for and contained in PDFs.
                                 13         27.    Recently in 2021, Plaintiff attempted to do business with Defendant
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   on Defendant’s website. Plaintiff has visited prior iterations of the website
                                 15   https://www.torrid.com/ and also encountered barriers to access on Defendant’s
                                 16   website.
                                 17         28.    Despite past and recent attempts to do business with Defendant on its
                                 18   website, the numerous access barriers contained on the website and encountered by
                                 19   Plaintiff, has denied Plaintiff full and equal access to Defendant’s website. Plaintiff
                                 20   and Class Members, as a result of the barriers on Defendant’s website, continue to
                                 21   be deterred on a regular basis from accessing Defendant’s website. Likewise, based
                                 22   on the numerous access barriers Plaintiff and Class Members have been deterred
                                 23   and impeded from the full and equal enjoyment of goods and services offered in
                                 24   Defendant’s stores and from making purchases at such physical locations.
                                 25                      Defendant Must Remove Barriers to Its Website
                                 26         29.    Due to the inaccessibility of the Defendant’s website, blind and
                                 27   visually-impaired customers such as the Plaintiff, who need screen-readers, cannot
                                 28   fully and equally use or enjoy the facilities and services the Defendant offers to the
                                                                                10
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                       Case 2:21-cv-07302 Document 1 Filed 09/13/21 Page 11 of 21 Page ID #:11



                                  1   public on its website. The access barriers the Plaintiff has encountered have caused
                                  2   a denial of Plaintiff’s full and equal access in the past, and now deter Plaintiff on a
                                  3   regular basis from accessing the website.
                                  4         30.    These access barriers on Defendant’s website have deterred Plaintiff
                                  5   from visiting Defendant’s physical locations, and enjoying them equally to sighted
                                  6   individuals because: Plaintiff was unable to find the location and hours of operation
                                  7   of Defendant’s locations on its website, preventing Plaintiff from visiting the
                                  8   locations to view and purchase products and/or services. Plaintiff and Class
                                  9   Members intend to visit the Defendant’s store location in the near future if Plaintiff
                                 10   and Class Members could access Defendant’s website.
                                 11         31.    If the website was equally accessible to all, Plaintiff and Class
                                 12   Members could independently navigate the website and complete a desired
                                 13   transaction, as sighted individuals do.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14         32.    Plaintiff, through Plaintiff’s attempts to use the website, have actual
                                 15   knowledge of the access barriers that make these services inaccessible and
                                 16   independently unusable by blind and visually-impaired people.
                                 17         33.    Because simple compliance with WCAG 2.0/WCAG 2.1 would
                                 18   provide Plaintiff and Class Members who are visually-impaired consumers with
                                 19   equal access to the website, Plaintiff and Class Members allege that Defendant
                                 20   engaged in acts of intentional discrimination, including, but not limited to, the
                                 21   following policies or practices: constructing and maintaining a website that is
                                 22   inaccessible to visually-impaired individuals, including Plaintiff and Class
                                 23   Members; failing to construct and maintain a website that is sufficiently intuitive so
                                 24   as to be equally accessible to visually-impaired individuals, including Plaintiff and
                                 25   Class Members; and failing to take actions to correct these access barriers in the
                                 26   face of substantial harm and discrimination to blind and visually-impaired
                                 27   consumers, such as Plaintiff and Class Members, as a member of a protected class.
                                 28         34.    The Defendant uses standards, criteria or methods of administration
                                                                                11
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                       Case 2:21-cv-07302 Document 1 Filed 09/13/21 Page 12 of 21 Page ID #:12



                                  1   that have the effect of discriminating or perpetuating the discrimination against
                                  2   others, as alleged herein.
                                  3         35.    The ADA expressly contemplates the injunctive relief that Plaintiff
                                  4   seeks in this action. In relevant part, the ADA requires:
                                  5
                                  6         In the case of violations of … this title, injunctive relief shall include
                                            an order to alter facilities to make such facilities readily accessible to
                                  7         and usable by individuals with disabilities …. Where appropriate,
                                  8         injunctive relief shall also include requiring the … modification of a
                                            policy …. 42 U.S.C. § 12188(a)(2).
                                  9
                                            36.    Because Defendant’s website has never been equally accessible, and
                                 10
                                      because Defendant lacks a corporate policy that is reasonably calculated to cause
                                 11
                                      the Defendant’s website to become and remain accessible, Plaintiff invokes 42
                                 12
                                      U.S.C. § 12188(a)(2) and seeks a permanent injunction requiring the Defendant to
                                 13
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                      retain a qualified consultant acceptable to Plaintiff to assist Defendant to comply
                                 14
                                      with WCAG 2.0/WCAG 2.1 guidelines for Defendant’s website. The website must
                                 15
                                      be accessible for individuals with disabilities who use desktop computers, laptops,
                                 16
                                      tablets and smartphones. Plaintiff and Class Members seek that this permanent
                                 17
                                      injunction require Defendant to cooperate with the agreed-upon consultant to: train
                                 18
                                      Defendant’s employees and agents who develop the website on accessibility
                                 19
                                      compliance under the WCAG 2.0/WCAG 2.1 guidelines; regularly check the
                                 20
                                      accessibility of the website under the WCAG 2.0/WCAG 2.1 guidelines; regularly
                                 21
                                      test user accessibility by blind or vision-impaired persons to ensure that the
                                 22
                                      Defendant’s website complies under the WCAG 2.0/WCAG 2.1 guidelines; and
                                 23
                                      develop an accessibility policy that is clearly disclosed on the Defendant’s website,
                                 24
                                      with contact information for users to report accessibility-related problems and
                                 25
                                      require that any third-party vendors who participate on the Defendant’s website to
                                 26
                                      be fully accessible to the disabled by conforming with WCAG 2.0/WCAG 2.1.
                                 27
                                 28
                                                                                12
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                       Case 2:21-cv-07302 Document 1 Filed 09/13/21 Page 13 of 21 Page ID #:13



                                  1          37.   If Defendant’s website were accessible, Plaintiff and Class Members
                                  2   could independently access information about addresses, hours, services offered
                                  3   and services available for online purchase.
                                  4          38. Although Defendant may currently have centralized policies regarding
                                  5   maintaining and operating Defendant’s website, Defendant lacks a plan and policy
                                  6   reasonably calculated to make Defendant’s website fully and equally accessible to,
                                  7   and independently usable by, blind and other visually-impaired consumers.
                                  8          39. Defendant has, upon information and belief, invested substantial sums
                                  9   in developing and maintaining Defendant’s website and Defendant has generated
                                 10   significant revenue from Defendant’s website. These amounts are far greater than
                                 11   the associated cost of making Defendant’s website equally accessible to visually
                                 12   impaired customers. Plaintiff has also visited prior iterations of the Defendants
                                 13   website https://www.torrid.com/ and also encountered such barriers.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14          40. Without injunctive relief, Plaintiff and Class Members will continue to
                                 15          be unable to independently use Defendant’s website, violating their rights.
                                 16                          CLASS ACTION ALLEGATIONS
                                 17          41. Plaintiff, on behalf of herself and all others similarly situated, seeks to
                                 18   certify a nationwide class under Fed. R. Civ. P. 23(a) and 23(b)(2) (b)(3), the
                                 19   Nationwide class is initially defined as follows:
                                 20         all legally blind individuals who have attempted to access Defendant’s
                                            website by the use of a screen reading software during the applicable
                                 21
                                            limitations period up to and including final judgment in this action.
                                 22         42.    The California class is initially defined as follows:
                                 23         all legally blind individuals in the State of California who have
                                 24         attempted to access Defendant’s website by the use of a screen reading
                                            software during the applicable limitations period up to and including
                                 25         final judgment in this action.
                                 26
                                            43.    Excluded from each of the above Classes is Defendant, including any
                                 27
                                      entity in which Defendant has a controlling interest, is a parent or subsidiary, or
                                 28
                                                                                13
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                       Case 2:21-cv-07302 Document 1 Filed 09/13/21 Page 14 of 21 Page ID #:14



                                  1   which is controlled by Defendant, as well as the officers, directors, affiliates, legal
                                  2   representatives, heirs, predecessors, successors, and assigns of Defendant. Also
                                  3   excluded are the judge and the court personnel in this case and any members of their
                                  4   immediate families. Plaintiff reserves the right to amend the Class definitions if
                                  5   discovery and further investigation reveal that the Classes should be expanded or
                                  6   otherwise modified.
                                  7         44.    Numerosity. Fed. R. Civ. P. 23(a)(1). This action has been brought and
                                  8   may properly be maintained as a class action against Defendant under Rules
                                  9   23(b)(1)(B) and 23(b)(3) of the Federal Rules of Civil Procedure. While the exact
                                 10   number and identities of other Class Members are unknown to Plaintiff at this time,
                                 11   Plaintiff is informed and believes that there are hundreds of thousands of Members
                                 12   in the Class. Based on the number of customers who have visited Defendant’s
                                 13   California stores, it is estimated that the Class is composed of more than 10,000
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   persons. Furthermore, even if subclasses need to be created for these consumers, it
                                 15   is estimated that each subclass would have thousands of Members. The Members
                                 16   of the Class are so numerous that joinder of all Members is impracticable and the
                                 17   disposition of their claims in a class action rather than in individual actions will
                                 18   benefit the parties and the courts.
                                 19         45.    Typicality: Plaintiff and Class Members’ claims are typical of the
                                 20   claims of the Members of the Class as all Members of the Class are similarly
                                 21   affected by Defendant’s wrongful conduct, as detailed herein.
                                 22         46.    Adequacy: Plaintiff will fairly and adequately protect the interests of
                                 23   the Members of the Class in that they have no interests antagonistic to those of the
                                 24   other Members of the Class. Plaintiff has retained experienced and competent
                                 25   counsel.
                                 26         47.    Superiority: A class action is superior to other available methods for
                                 27   the fair and efficient adjudication of this controversy. Since the damages sustained
                                 28   by individual Class Members may be relatively small, the expense and burden of
                                                                                14
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                       Case 2:21-cv-07302 Document 1 Filed 09/13/21 Page 15 of 21 Page ID #:15



                                  1   individual litigation makes it impracticable for the Members of the Class to
                                  2   individually seek redress for the wrongful conduct alleged herein. Furthermore, the
                                  3   adjudication of this controversy through a class action will avoid the potentially
                                  4   inconsistent and conflicting adjudications of the claims asserted herein. There will
                                  5   be no difficulty in the management of this action as a class action. If Class treatment
                                  6   of these claims were not available, Defendant would likely unfairly receive
                                  7   thousands of dollars or more in improper revenue.
                                  8         48.    Common Questions Predominate: Common questions of law and fact
                                  9   exist as to all Members of the Class and predominate over any questions solely
                                 10   affecting individual Members of the Class. Among the common questions of law
                                 11   and fact applicable to the Class are:
                                 12                    i. Whether Defendant’s website, https://www.torrid.com/, is
                                 13                       inaccessible to the visually-impaired who use screen reading
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                       software to access internet websites;
                                 15                   ii. Whether Plaintiff and Class Members have been unable to
                                 16                       access https://www.torrid.com/ through the use of screen
                                 17                       reading software;
                                 18                  iii. Whether the deficiencies in Defendant’s website violate the
                                 19                       Americans with Disabilities Act of 1990, 42 U.S.C. § 12181 et
                                 20                       seq.;
                                 21                  iv. Whether the deficiencies in Defendant’s website violate the
                                 22                       California Unruh Civil Rights Act, California Civil Code § 51
                                 23                       et seq.;
                                 24                   v. Whether, and to what extent, injunctive relief should be imposed
                                 25                       on Defendant to make https://www.torrid.com/ readily
                                 26                       accessible to and usable by visually-impaired individuals;
                                 27                  vi. Whether Plaintiff and Class Members are entitled to recover
                                 28                       statutory damages with respect to Defendant’s wrongful
                                                                                15
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                       Case 2:21-cv-07302 Document 1 Filed 09/13/21 Page 16 of 21 Page ID #:16



                                  1                         conduct; and
                                  2                  vii. Whether further legal and/or equitable relief should be granted
                                  3                         by the Court in this action.
                                  4         49.    The class is readily definable, and prosecution of this action as a Class
                                  5   action will reduce the possibility of repetitious litigation. Plaintiff knows of no
                                  6   difficulty which will be encountered in the management of this litigation which
                                  7   would preclude their maintenance of this matter as a Class action.
                                  8         50.    The prerequisites to maintaining a class action for injunctive relief or
                                  9   equitable relief pursuant to Rule 23(b)(2) are met, as Defendant has acted or refused
                                 10   to act on grounds generally applicable to the Class, thereby making appropriate final
                                 11   injunctive or equitable relief with respect to the Class as a whole.
                                 12         51.    The prerequisites to maintaining a class action for injunctive relief or
                                 13   equitable relief pursuant to Rule 23(b)(3) are met, as questions of law or fact
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   common to the Class predominate over any questions affecting only individual
                                 15   Members; and a class action is superior to other available methods for fairly and
                                 16   efficiently adjudicating the controversy.
                                 17         52.    The prosecution of separate actions by Members of the Class would
                                 18   create a risk of establishing inconsistent rulings and/or incompatible standards of
                                 19   conduct for Defendant. Additionally, individual actions may be dispositive of the
                                 20   interest of all Members of the Class, although certain Class Members are not parties
                                 21   to such actions.
                                 22         53.    Defendant’s conduct is generally applicable to the Class as a whole
                                 23   and Plaintiff seek, inter alia, equitable remedies with respect to the Class as a whole.
                                 24   As such, Defendant’s systematic policies and practices make declaratory relief with
                                 25   respect to the Class as a whole appropriate.
                                 26                                          COUNT I
                                 27    Violations of the Americans With Disabilities Act, 42 U.S.C. § 12181 et seq.
                                 28         (On Behalf of Plaintiff, the Nationwide Class and the California Class)
                                                                                  16
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                       Case 2:21-cv-07302 Document 1 Filed 09/13/21 Page 17 of 21 Page ID #:17



                                  1         54.    Plaintiff alleges and incorporates herein by reference each and every
                                  2   allegation contained in paragraphs 1 through 53, inclusive, of this Complaint as if
                                  3   set forth fully herein.
                                  4         55.    Section 302(a) of Title III of the ADA, 42 U.S.C. § 12181 et seq.,
                                  5   provides: “No individual shall be discriminated against on the basis of disability in
                                  6   the full and equal enjoyment of the goods, services, facilities, privileges,
                                  7   advantages, or accommodations of any place of public accommodation by any
                                  8   person who owns, leases (or leases to), or operates a place of public
                                  9   accommodation.” 42 U.S.C. § 12182(a).
                                 10         56.    Under Section 302(b)(2) of Title III of the ADA, unlawful
                                 11   discrimination also includes, among other things: “a failure to make reasonable
                                 12   modifications in policies, practices, or procedures, when such modifications are
                                 13   necessary to afford such goods, services, facilities, privileges, advantages, or
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   accommodations to individuals with disabilities, unless the entity can demonstrate
                                 15   that making such modifications would fundamentally alter the nature of such goods,
                                 16   services, facilities, privileges, advantages or accommodations”; and “a failure to
                                 17   take such steps as may be necessary to ensure that no individual with a disability is
                                 18   excluded, denied services, segregated or otherwise treated differently than other
                                 19   individuals because of the absence of auxiliary aids and services, unless the entity
                                 20   can demonstrate that taking such steps would fundamentally alter the nature of the
                                 21   good, service, facility, privilege, advantage, or accommodation being offered or
                                 22   would result in an undue burden”. 42 U.S.C. § 12182(b)(2)(A)(ii)-(iii). “A public
                                 23   accommodation shall take those steps that may be necessary to ensure that no
                                 24   individual with a disability is excluded, denied services, segregated or otherwise
                                 25   treated differently than other individuals because of the absence of auxiliary aids
                                 26   and services, unless the public accommodation can demonstrate that taking those
                                 27   steps would fundamentally alter the nature of the goods, services, facilities,
                                 28   privileges, advantages, or accommodations being offered or would result in an
                                                                               17
                                                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                       Case 2:21-cv-07302 Document 1 Filed 09/13/21 Page 18 of 21 Page ID #:18



                                  1   undue burden, i.e., significant difficulty or expense.” 28 C.F.R. § 36.303(a). In order
                                  2   to be effective, auxiliary aids and services must be provided in accessible formats,
                                  3   in a timely manner, and in such a way as to protect the privacy and independence
                                  4   of the individual with a disability.” 28 C.F.R. § 36.303(c)(1)(ii).
                                  5         57.    Defendant’s store locations are “public accommodations” within the
                                  6   meaning of 42 U.S.C. § 12181 et seq. Defendant generates millions of dollars in
                                  7   revenue from the sale of its amenities and services, privileges, advantages, and
                                  8   accommodations in California through its store and related services, privileges,
                                  9   advantages, and accommodations and its Website, https://www.torrid.com/ is a
                                 10   service, privilege, advantage, and accommodation provided by Defendant that is
                                 11   inaccessible to customers who are visually-impaired like Plaintiff.                 This
                                 12   inaccessibility denies visually-impaired customers full and equal enjoyment of and
                                 13   access to the facilities and services, privileges, advantages, and accommodations
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   that Defendant made available to the non-disabled public. Defendant is violating
                                 15   the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq., in that Defendant
                                 16   denies visually-impaired customers the services, privileges, advantages, and
                                 17   accommodations provided by https://www.torrid.com/. These violations are
                                 18   ongoing.
                                 19         58.    Defendant’s actions constitute intentional discrimination against
                                 20   Plaintiff and Class Members on the basis of a disability in violation of the
                                 21   Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. in that: Defendant has
                                 22   constructed a website that is inaccessible to Plaintiff and Class Members; maintains
                                 23   the website in this inaccessible form; and has failed to take adequate actions to
                                 24   correct these barriers even after being notified of the discrimination that such
                                 25   barriers cause.
                                 26         59.    Pursuant to 42 U.S.C. § 12188 and the remedies, procedures, and rights
                                 27   set forth and incorporated therein, Plaintiff requests relief as set forth below.
                                 28
                                                                                18
                                                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                       Case 2:21-cv-07302 Document 1 Filed 09/13/21 Page 19 of 21 Page ID #:19



                                  1                                        COUNT II
                                  2    Violations of the Unruh Civil Rights Act, California Civil Code § 51 et seq.
                                  3                     (On Behalf of Plaintiff and the California Class)
                                  4         60.    Plaintiff alleges and incorporates herein by reference each and every
                                  5   allegation contained in paragraphs 1 through 59, inclusive, of this Complaint as if
                                  6   set forth fully herein.
                                  7         61.    Defendant’s locations are “business establishments” within the
                                  8   meaning of the California Civil Code § 51 et seq. Defendant generates millions of
                                  9   dollars in revenue from the sale of its services in California through its store
                                 10   locations and https://www.torrid.com/ is a service provided by Defendant that is
                                 11   inaccessible to customers who are visually-impaired like Plaintiff and Class
                                 12   Members. This inaccessibility denies visually-impaired customers full and equal
                                 13   access to Defendant’s facilities and services that Defendant makes available to the
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   non-disabled public. Defendant is violating the Unruh Civil Rights Act, California
                                 15   Civil Code § 51 et seq., in that Defendant is denying visually-impaired customers
                                 16   the services provided by https://www.torrid.com/. These violations are ongoing.
                                 17         62.    Defendant’s actions constitute intentional discrimination against
                                 18   Plaintiff and Class Members on the basis of a disability in violation of the Unruh
                                 19   Civil Rights Act, Cal. Civil Code § 51 et seq. in that: Defendant has constructed a
                                 20   website that is inaccessible to Plaintiff and Class Members; maintains the website
                                 21   in this inaccessible form; and has failed to take adequate actions to correct these
                                 22   barriers even after being notified of the discrimination that such barriers cause.
                                 23         63.    Defendant is also violating the Unruh Civil Rights Act, California
                                 24   Civil Code § 51 et seq. in that the conduct alleged herein likewise constitutes a
                                 25   violation of various provisions of the ADA, 42 U.S.C. § 12101 et seq. Section 51(f)
                                 26   of the California Civil Code provides that a violation of the right of any individual
                                 27   under the ADA shall also constitute a violation of the Unruh Civil Rights Act.
                                 28         64.    The actions of Defendant were and are in violation of the Unruh Civil
                                                                                19
                                                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                       Case 2:21-cv-07302 Document 1 Filed 09/13/21 Page 20 of 21 Page ID #:20



                                  1   Rights Act, California Civil Code § 51 et seq., and, therefore, Plaintiff and Class
                                  2   Members are entitled to injunctive relief remedying the discrimination.
                                  3         65.    Plaintiff and Class Members are also entitled to statutory minimum
                                  4   damages pursuant to California Civil Code § 52 for each and every offense.
                                  5         66.    Plaintiff and Class Members are also entitled to reasonable attorneys’
                                  6   fees and costs.
                                  7         67.    Plaintiff and Class Members are also entitled to a preliminary and
                                  8   permanent injunction enjoining Defendant from violating the Unruh Civil Rights
                                  9   Act, California Civil Code § 51 et seq., and requiring Defendant to take the steps
                                 10   necessary to make https://www.torrid.com/ readily accessible to and usable by
                                 11   visually-impaired individuals.
                                 12                                PRAYER FOR RELIEF
                                 13         WHEREFORE, Plaintiff, individually and on behalf of all Class Members,
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   respectfully requests that the Court enter judgment in her favor and against
                                 15   Defendant as follows:
                                 16         A.     For an Order certifying the Nationwide Class and California Class as
                                 17                defined herein and appointing Plaintiff and her Counsel to represent
                                 18                the Nationwide Class and the California Class;
                                 19         B.     A preliminary and permanent injunction pursuant to 42 U.S.C. §
                                 20                12188(a)(1) and (2) and section 52.1 of the California Civil Code
                                 21                enjoining Defendant from violating the Unruh Civil Rights Act and
                                 22                ADA and requiring Defendant to take the steps necessary to make
                                 23                https://www.torrid.com/ readily accessible to and usable by visually-
                                 24                impaired individuals;
                                 25         C.     An award of statutory minimum damages of $4,000 per offense per
                                 26                person pursuant to section 52(a) of the California Civil Code.
                                 27         D.     For attorneys’ fees and expenses pursuant to California Civil Code §§
                                 28                52(a), 52.1(h), and 42 U.S.C. § 12205;
                                                                               20
                                                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                       Case 2:21-cv-07302 Document 1 Filed 09/13/21 Page 21 of 21 Page ID #:21



                                  1         E.     For pre-judgment interest to the extent permitted by law;
                                  2         F.     For costs of suit; and;
                                  3         G.     For such other and further relief as the Court deems just and proper.
                                  4                             DEMAND FOR JURY TRIAL
                                  5         Plaintiff, on behalf of herself and all others similarly situated, hereby
                                  6   demands a jury trial for all claims so triable.
                                  7
                                  8   Dated: September 13, 2021                         Respectfully Submitted,
                                  9
                                 10                                                     /s/ Thiago M. Coelho
                                                                                        Thiago M. Coelho
                                 11                                                     Jasmine Behroozan
                                 12                                                     Binyamin I. Manoucheri
                                                                                        WILSHIRE LAW FIRM
                                 13
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137




                                                                                        Attorneys for Plaintiff and Proposed
 WILSHIRE LAW FIRM, PLC




                                 14                                                     Class

                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28
                                                                                 21
                                                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
